United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 04-2688
                               ________________

United States of America,                *
                                         *
            Appellee,                    *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Western District of Missouri.
Alberto Alaniz, Jr., also known as       *
Betin,                                   *           [PUBLISHED]
                                         *
            Appellant.                   *

                               ________________

                               Submitted: January 25, 2005
                                   Filed: June 29, 2005
                               ________________

Before LOKEN, Chief Judge, McMILLIAN and HANSEN, Circuit Judges.
                            ________________

HANSEN, Circuit Judge.

       Alberto Alaniz, Jr. appeals his sentence imposed by the district court1 upon
resentencing. In 1997, a federal jury convicted Alaniz of conspiring to possess
marijuana with intent to distribute, in violation of 21 U.S.C. § 846 (1994), and
distributing marijuana, in violation of 21 U.S.C. § 841 (1994). At his original
sentencing, the district court made a drug quantity finding based upon a combination

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
of marijuana, which was the subject of the indictment, and an amount of
methamphetamine that was not charged in the indictment but was admitted as relevant
conduct. The district court decided that the resulting drug quantity, combined with
Alaniz’s prior felony drug conviction, was sufficient to invoke the statutory 20-year
minimum sentence. See 21 U.S.C. § 841(b)(1)(A). The United States Sentencing
Guidelines calculations resulted in a sentencing range of 210-262 months of
imprisonment, but the district court applied the 20-year statutory minimum, which
raised the lower end of the range to 240 months. The district court imposed a term
of 240 months of incarceration, and we affirmed on direct appeal. See United States
v. Alaniz, 148 F.3d 929 (8th Cir.), cert. denied, 525 U.S. 1047 (1998).

       In 1999, Alaniz filed a motion to vacate, set aside, or correct his sentence
pursuant to 28 U.S.C. § 2255 (Supp. V 1999). The district court denied the motion.
We reversed and remanded for resentencing, concluding that Alaniz’s trial and
appellate counsel had been ineffective for not challenging the trial court’s use of an
uncharged controlled substance to trigger the 20-year mandatory minimum set forth
in 21 U.S.C. § 841(b)(1)(A). See Alaniz v. United States, 351 F.3d 365, 368 (8th Cir.
2003). We instructed the district court on remand to resentence Alaniz after
determining what sentence it would have imposed under the correct Guidelines
imprisonment range of 210-262 months, not limited by the mandatory minimum. Id.

      On June 18, 2004, the district judge resentenced Alaniz to 240 months of
imprisonment, using the proper Sentencing Guidelines range of 210-262 months.
Alaniz’s attorney requested a sentence of less than 240 months and also made
reference to a two-level firearms enhancement imposed at his original sentencing.
See U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (1995) (requiring a two-level
increase for possession of a dangerous weapon in connection with the offense).
Counsel questioned the factual determination that firearms had been involved in the
offense conduct. The district court did not address this argument, concluding that it
was not within the scope of the resentencing hearing.

                                         -2-
       Alaniz now appeals his resentencing, contending only that the district court
erred in applying a two-level increase for the presence of firearms pursuant to USSG
§ 2D1.1(b)(1). Specifically, Alaniz contends that this increase is not justified by the
evidence and is based on facts found by the judge at sentencing that were not
presented to the jury. Alaniz contends for the first time in this appeal that the firearm
enhancement deprived him of his Sixth Amendment right to a trial by jury, citing
Apprendi v. New Jersey, 530 U.S. 466 (2000), Ring v. Arizona, 536 U.S. 584 (2002),
and Blakely v. Washington, 124 S. Ct. 2531 (2004).2

       “On remand for resentencing, . . . the sentencing court is bound to proceed
within the scope of any limitations imposed by the appellate court.” United States v.
Curtis, 336 F.3d 666, 669 (8th Cir. 2003) (source and internal quotation marks
omitted). On appeal of a resentencing, we have refused to consider arguments that
were not raised in the prior appeal where the mandate for resentencing was limited
in scope. See United States v. Banks, 333 F.3d 884, 886 (8th Cir. 2003). This
principle applies with even greater force in the collateral context of a § 2255 motion
where appeals are limited by the grant and scope of a certificate of appealability. We
did not decide any issues related to the USSG § 2D1.1(b)(1) firearms enhancement
in Alaniz’s prior appeal of the denial of his § 2255 motion. In fact, while Alaniz
sought a certificate of appealability on both the issues of the firearm enhancement and
the applicability of the § 841(b)(1)(A) mandatory minimum sentence for purposes of
the prior appeal, we granted the certificate only on the mandatory minimum issue,
limiting our consideration to that issue. We likewise remanded for resentencing on
that issue alone. Our instructions to the district court on remand were “to determine
what sentence it would have imposed when originally sentencing Alaniz if it had been
faced with the correct Guidelines imprisonment range of 210-262 months.” Alaniz,
351 F.3d at 368. We set forth the applicable Guidelines range and did not authorize
the district court to recalculate that range.


      2
       See also United States v. Booker, 125 S. Ct. 738 (2005).
                                           -3-
       The district court did not permit Alaniz to raise additional challenges to the
Sentencing Guidelines range at resentencing. Alaniz’s counsel acknowledged on the
record that the district court had indicated that its decision would be based on
evidence that already had been presented and the proper Guidelines range as
instructed by the Eighth Circuit. (Appellant’s Add. B at 5-6.) We conclude that the
district court properly proceeded within the bounds of the resentencing ordered by
this court, and Alaniz may not now raise additional sentencing issues that were not
within the scope of our remand order. See United States v. Walterman, No. 04-1475,
2005 WL 1250333, at *1 (8th Cir. May 27, 2005) (declining, in a direct criminal
appeal after remand, to address a new argument based upon Blakely, which had not
been advanced in the first sentencing proceeding, the first appeal, or in his second
sentencing proceeding).

      Accordingly, we affirm the district court’s judgment resentencing Alaniz within
the correct Guidelines range.
                        _____________________________




                                         -4-